UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6306



RONALD LEE TAYLOR HENDERSON,

                                            Petitioner - Appellant,

          versus


DAVID A. BRAXTON, JR., Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-753-7)


Submitted:   April 17, 2003                 Decided:   May 15, 2003


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Lee Taylor Henderson, Appellant Pro Se. Paul Christopher
Galanides, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Ronald Lee Taylor Henderson, a Virginia prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).             An appeal may not be taken

from a final order in a § 2254 proceeding unless a circuit justice

or    judge   issues   a   certificate     of   appealability.        28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent a “substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§    2253(c)(2)    (2000).    A    prisoner     satisfies     this   standard   by

demonstrating that reasonable jurists would find both that his

constitutional      claims   are   debatable     and   that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 123 S. Ct. 1029, 1040 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).                    We have

independently reviewed the record and conclude that Henderson has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and the motion for summary judgment and dismiss

the appeal.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       DISMISSED


                                       2